Citation Nr: 0120107	
Decision Date: 08/06/01    Archive Date: 08/14/01

DOCKET NO.  99-20 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an increased evaluation for heart disease, 
currently rated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel





INTRODUCTION

The veteran has recognized active service from November 1941 
to September 1946.  The veteran had pre-war service from 
November 1941 to December 1941; he was in beleaguered status 
from December 1941 to April 1942.  The veteran served as a 
prisoner of war (POW) from April 1941 to July 1942.  He was 
in no casualty status from July 1942 to February 1945 and in 
the Regular Philippine Army from February to June 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision from 
the Department of Veterans Affairs (VA) regional office (RO) 
in Manilla, the Philippines.

The Board notes initially that the veteran made an informal 
claim for entitlement to individual unemployability in 
September 1997.  In addition to adjudicating the claim for 
individual unemployability, the RO construed the claim as a 
request for an increased rating for the heart disorder.  
After an initial denial of the individual employability claim 
in December 1998, the RO granted the claim by its November 
1999 rating decision, effective September 1997.  The 
representative, however, lists entitlement to individual 
unemployability as an additional issue on appeal.  Generally, 
a veteran will be presumed to be seeking the maximum benefit 
allowed by law and regulation, and the claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Since the 
veteran has been awarded individual employability, the Board 
finds that the only issue on appeal is whether the veteran is 
entitled to a higher rating for his heart disorder.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claim.

2.  The RO has obtained all available, relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal.

3.  The new schedular criteria for evaluating ischemic heart 
disease are more favorable to the veteran in this case.

4.  The veteran demonstrates dyspnea, fatigue, angina, 
dizziness, or syncope upon a workload of four to five 
metabolic equivalents.

5.  The veteran can feasibly engage in more than light manual 
labor; he is not precluded from engaging in more than 
sedentary employment.
  
6.  The veteran does not have a history of coronary 
occlusion, or thrombosis, or substantiated anginal attack.  

7.  The ejection fraction of the left ventricle is not less 
than 30 percent.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 60 
percent have not been met.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.321(a), 4.1, 4.2, 4.7, 4.10 
(2000); 38 C.F.R. § 4.104, Part 4, Diagnostic Code 7005 
(1997) (effective prior to January 12, 1998); 38 C.F.R. § 
4.104, Part 4, Diagnostic Code 7005 (2000) (effective from 
January 12, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran's condition has been evaluated under 38 C.F.R. 
§ 4.104, Diagnostic Code 7005 (Arteriosclerotic heart 
disease).

The Board notes that effective January 12, 1998, during the 
pendency of this claim, the Schedule was amended with regard 
to rating disabilities of the cardiovascular system.  38 
C.F.R. § 4.104.  Because the veteran's claim was filed before 
the regulatory change occurred, he is entitled to application 
of the version most favorable to him.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 311 (1991).  In the instant case, 
the RO provided the veteran notice of the revised regulations 
in the December 1998 rating decision.  Thus, the Board finds 
that it may proceed with a decision on the merits of the 
veteran's claim, with consideration of both the pre-1998 and 
revised regulations, without prejudice to the veteran.  See 
Bernard v Brown, 4 Vet. App. 384, 393-394 (1993).

Prior to January 1998, Diagnostic Code 7005 provided a 30 
percent evaluation for a veteran for whom, following a 
typical coronary occlusion or thrombosis or with a history of 
substantiated anginal attack, ordinary manual labor is 
feasible.  A veteran for whom, following a typical history of 
acute coronary occlusion or thrombosis, or with a history of 
substantiated repeated anginal attacks, more than light 
manual labor is not feasible, is entitled to a 60 percent 
evaluation.  Under those criteria, a veteran is entitled to a 
100 percent evaluation during and for six months following 
acute illness from coronary occlusion or thrombosis with 
circulatory shock, and after six months, with chronic 
residual findings of congestive heart failure or angina on 
moderate exertion or if more than sedentary employment is 
precluded.  38 C.F.R. § 4.104, Diagnostic Code 7005 (1997).

Following the January 1998 revision of Diagnostic Code 7005, 
the criteria for a 30 percent rating changed to when a 
workload of greater than five METs, but not greater than 
seven METs, results in dyspnea, fatigue, angina, dizziness, 
or syncope, or; evidence of cardiac hypertrophy or dilatation 
is shown on an electrocardiogram, echocardiogram, or X-ray.  
A 60 percent evaluation is now warranted when the claimant 
has more than one episode of acute congestive heart failure 
in the past year, or; a workload of greater than three METs, 
but not greater than five METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; there is left ventricular 
dysfunction with an ejection of 30 to 50 percent.  To receive 
a 100 percent rating under the January 1998 revision, a 
claimant must have documented coronary artery disease 
resulting in chronic heart failure, or; workload of three 
METs or less results in dyspnea, fatigue, angina, dizziness, 
or syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent.

Service medical records show that the veteran was 
hospitalized for several days in June 1945.  No admission 
diagnosis is shown.  The veteran did have complaints of 
slight pain in his right chest at the time.  Physical 
examination revealed a loud murmur, blowing systolic at the 
pulmonic area, which was transmitted to the left axilla-left 
side neck.  The impression was heart disease-acute, 
exacerbated.  The veteran was treated for unrelated 
disorders.  The discharge diagnosis did not include a heart 
disorder. 

The veteran completed a Former POW Medical History form in 
June 1984.  He stated that he suffered several diseases and 
disorders, including chest pain, rapid heart beats, skipped 
or missed heartbeats.  The veteran underwent a VA physical 
examination in June 1984.  The impulse, palpation, rhythm, 
and auscultation were all found to be normal.  An 
electrocardiograph was performed and was interpreted to show 
sinus bradycardia, normal axis, and left ventricular 
hypertrophy.  A chest X-ray was performed and was interpreted 
to show a heart of normal size, but with a slight left 
ventricular prominence.  The veteran underwent several VA 
examinations since June 1984, which produced no abnormal 
findings concerning the heart.  These examinations occurred 
in November 1989, February 1991, and January 1994.

The veteran underwent a VA examination in February 1997 for 
diseases of the heart.  The veteran's medical history 
disclosed that he used to plant vegetables, but stopped two 
years ago due to land problems.  He is able to walk 100 
meters without discomfort, or chest pains or shortness of 
breath.  He used to smoke cigars, but stopped ten years ago.  
An echocardiograph was performed and was interpreted to show 
sinus bradycardia and left ventricular hypertrophy by voltage 
criteria.  The veteran's diagnoses were arteriosclerotic 
heart disease, concentric left ventricular hypertrophy, not 
in failure, "CFC I-A," and atheromatous aorta.

An echocardiograph was performed by S.L. Hospital in February 
1997.  The echocardiograph was interpreted to reveal the 
following: (1) concentric left ventricular hypertrophy with 
mild hypokinesia of the inferior left ventricular free wall 
and anterior left ventricular free wall from base to apex, 
(2) normal right atrium and right ventricular dimension with 
adequate wall motion and contractility, (3) dilated left 
atrium without thrombus, (4) thickened mitral valve leaflets 
with prolapse of the posterior mitral valve leaflet; mitral 
annulus calcification, and 
(5) thickened and calcified aortic cusps without restriction 
of motion; aortic annulus calcification; aneurysmal 
dilatation of the right coronary sinus of Valsalva.  The 
ejection fraction of the left ventricle was between 55 and 77 
percent.  Doppler showed mild aortic regurgitation, moderate 
pulmonic regurgitation, mild tricuspid regurgitation, and 
mild mitral regurgitation.

The veteran underwent a VA examination in April 1998.  The 
veteran had general complaints of joint pains, chest pains, 
and easy fatigability.  The medical history revealed that the 
veteran experienced dyspnea when he walks more than two 
kilometers and can slowly climb a flight of stairs.  He also 
experiences chest pains when he walks or climbs stairs.  He 
does some vegetable gardening in his yard, which he waters 
every day.  The veteran has no history of cardiac surgery or 
heart medications.  Upon physical examination, the heart size 
was determined by apical beat, 5th intercostal space, left 
midclavicular line.  No cardiac arrhythmia was found.  The 
veteran had no murmurs or thrills.  There were no rales, 
edema, or liver enlargement.  The diagnoses were 
arteriosclerotic heart disease, left ventricular hypertrophy, 
negative inspiratory force, "CFC II-B," and 4 to 5 METs.  
The examiner opined that since the veteran can do ordinary 
physical activities like backyard gardening, it is probably 
feasible for him to engage in more than light manual labor.

The veteran underwent an electrocardiogram and a chest X-ray 
at C.L.D. Hospital in February 2000.  The electrocardiogram 
was interpreted to show anterolateral wall ischemia.  The 
chest X-ray was interpreted to show fibrotic changes, left 
upper lobe and atheromatous aorta.
 
II.  Analysis

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. 1155 (West 1991 & Supp. 2000); 38 
C.F.R. Part 4 (2000).  Separate rating codes identify the 
various disabilities. 38 C.F.R. Part 4.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole-recorded history, 
including service medical records.  38 C.F.R. §  4.2, 4.41 
(2000).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 59 (1994).  The Board 
notes that the veteran is not entitled to a "staging" of 
ratings based on separate periods based on the facts found 
during the appeal period because the present claim is not 
based on an initial assignment of a rating disability. See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim, it is allowed.  Id.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2000).  Where there is a question as to which 
of two evaluations shall be applied, the higher the 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7 (2000).

As noted earlier, the Schedule was amended with regard to 
rating disabilities of the cardiovascular system, effective 
January 12, 1998.  38 C.F.R. § 4.104. Because the veteran's 
claim was filed before the regulatory change occurred, the 
Board must undertake a three-part analysis: 1) Determine 
whether the intervening change is more favorable to the 
veteran, which may require application of each version of the 
regulations to the facts of the case; 2) If the amendment is 
more favorable, application of that provision to rate the 
disability for the periods from and after the effective date 
of the regulatory change; 3) Application of the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  The 
Board has carefully considered all evidence of record in 
light of the applicable regulations and in the Board's view, 
the new criteria, effective on January 12, 1998, are more 
favorable to the veteran.  See Karnas and VAOPGCPREC, supra.

A review of the record reveals that the veteran does not meet 
the requirements for a 60 percent rating under the old 
criteria.  He has no history of coronary occlusion or 
thrombosis; he does not have a history of substantiated 
anginal attack.  The veteran is not on heart medication and 
does not assert any recent treatment.  In February 1997, he 
indicated that he was able to plant vegetables and walk 100 
meters without discomfort, or chest pains, or shortness of 
breath.  In April 1998, the veteran revealed that he still 
engaged in gardening and can slowly climb a flight of stairs.  
The medical history discloses that the veteran experiences 
dyspnea when he walks more than two kilometers.  The 
examiner, in April 1998, concluded that engaging in more than 
light manual labor is probably feasible for the veteran.  The 
Board finds therefore, that the veteran does not meet the old 
criteria for a rating of 60 percent.  Nor does the veteran 
fulfill the old criteria for a 100 percent rating.  Namely, 
he has no history of acute illness from coronary occlusion or 
thrombosis with circulatory shock.  The February 1997 
echocardiograph does not show these conditions.  The veteran, 
having no history of acute illness from coronary occlusion or 
thrombosis with circulatory shock, obviously has no chronic 
residual findings of congestive heart failure or angina on 
moderate exertion.  His medical history indicates that he is 
not precluded from more than sedentary employment, since he 
is able to walk a significant distance without discomfort, 
chest pains, and shortness of breath and he is able to do 
gardening work.

The Board finds the veteran does meet the requirements for a 
60 percent rating under the new schedular criteria.  In April 
1998, after taking a thorough medical history and physical 
examination of the veteran, the examiner evaluated the 
veteran's workload at four to five METs.  To meet the new 
criteria for a 60 percent evaluation, a claimant must 
demonstrate dyspnea, fatigue, angina, dizziness, or syncope 
upon a workload of greater than three METS, but no greater 
than five METs.   In order to receive a 100 percent rating, a 
claimant must suffer from chronic congestive heart failure, 
or show dyspnea, fatigue, angina, dizziness or syncope upon a 
workload of three METs or less, or have left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  The veteran does not have chronic congestive heart 
failure.  The ejection fraction of the left ventricle, shown 
in the February 1997 echocardiogram, was 55 to 77 percent.  
The veteran's METs are over three.  Accordingly, the Board 
finds that the veteran does not meet the criteria for a 100 
percent evaluation under Diagnostic Code 7005.

With respect to the claim for an increased rating, the 
positive and negative evidence for and against the claim is 
not in approximate balance.  Accordingly, the benefit of the 
doubt doctrine is not for application.  

The Board notes that the R.O.'s gave an effective date of 
September 27, 1997, for the increased evaluation for ischemic 
heart disease to 60 percent.  It is clear from the December 
1998 rating decision that the R.O. based the increased 
evaluation on the new criteria, which did not go into effect 
until January 12, 1998, approximately four months after the 
effective date of the increased evaluation.  As noted above, 
under the old criteria that were in effect until January 12, 
1998, the veteran's disability was not ratable as 60 percent 
disabling.  While the issue of whether an increased rating 
for the veteran's heart disease is properly before the Board 
and has been adjudicated, the issue of the effective date of 
the award of the 60 percent evaluation is not before the 
Board at this time. 





ORDER

Entitlement to an increased evaluation for heart disease in 
excess of 60 percent is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

